DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 26, 2022 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 23, and 30 have been considered but are moot because the new ground of rejection does not rely on the combination reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 21-25, 28-31, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kadota (US 2021/0066339) in view of Nishikawa (US 2020/0058672).


	Claim 1, Kadota discloses (Fig. 6) a three-dimensional (3D) memory device, comprising: 	a memory stack (33/34, insulating layers/interconnect layers, Para [005]) comprising interleaved conductive layers (34 has conductor layers, Para [0056]) and dielectric layers (33); and 	a channel structure (MP, memory pillar, Para [0057]) extending vertically through the memory stack (MP extends vertically through 33/34)  and comprising: 	a dielectric layer (35, block insulating film, Para [0058]) disposed continuously along a sidewall of the channel structure (35 is disposed continuously along a sidewall of MP); 	a memory film (36/37, charge storage layer/tunnel insulating layer, Para [0058]) over the dielectric layer along the sidewall of the channel structure (36/37 is disposed over 35 along sidewall of MP); and 	a semiconductor channel (38, semiconductor layer, Para [0057]) over the memory film along the sidewall of the channel structure (38 is disposed over 36 along sidewall of MP), 		wherein each of the conductive layers (34) comprises a gate electrode (34a, conductor of gate, Para [0067]) and an adhesive layer (34b, conductor for improving adhesion, Para [0056]) vertically between the gate electrode and at least one of the dielectric layers (34b is between 34a and 33), and 	wherein the adhesive layer is in direct contact with the gate electrode, the dielectric layer, and the at least one of the dielectric layers (34b is in direct contact with 34a, 35, and 33).	Kadota does not explicitly disclose a high dielectric constant (high-k), wherein the high-k dielectric layer comprises zirconium oxide.	However, Nishikawa discloses (Fig. 11A) a blocking dielectric layer (52, blocking dielectric, Para [0139]) may comprise zirconium oxide (Para [0139]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the high-k zirconium oxide blocking layer of Nishikawa as it can improve programming and erasing characteristics (Nishikawa, Para [0139]).	Claim 3, Kadota in view of Nishikawa discloses the 3D memory device of claim 1, wherein the high-k dielectric layer (high-k taught by Nishikawa) does not extend between the gate electrode and the at least one of the dielectric layers (35 of Kadota does not extend between 34a and 33).	Claim 21, Kadota in view of Nishikawa discloses the 3D memory device of claim 1.	Kadota discloses (Fig. 7) further comprising: a semiconductor plug (32, interconnects functions as source line of semiconductor material, under broadest reasonable interpretation (BRI) considered a plug, Para [0054]) at a bottom of the channel structure (32 is a the bottom of MP relabeled HR2 in Fig. 7).	Claim 22, Kadota in view of Nishikawa discloses the 3D memory device of claim 1, wherein the high-k dielectric layer (high-k taught by Nishikawa) extends along a direction perpendicular to a contacting surface between the adhesive layer and the at least one of the dielectric layers (35 extends in a vertical direction which is perpendicular to contacting surface of 34b and 33).	Claim 23, Kadota discloses (Fig. 6) a three-dimensional (3D) memory device, comprising: 	a memory stack (33/34, insulating layers/interconnect layers, Para [005]) comprising interleaved conductive layers (34 has conductor layers, Para [0056]) and dielectric layers (33); and 	a channel structure (MP, memory pillar, Para [0057]) extending vertically through the memory stack (MP extends vertically through 33/34)  and comprising:	a dielectric layer (35, block insulating film, Para [0058]) disposed continuously along a sidewall of the channel structure (35 is disposed continuously along a sidewall of MP); 	a memory film (36/37, charge storage layer/tunnel insulating film, Para [0058]) over the dielectric layer along the sidewall of the channel structure (36/37 is disposed over 35 along sidewall of MP); and	a semiconductor channel (38, semiconductor layer, Para [0057]) over the memory film along the sidewall of the channel structure (38 is disposed over 36 along sidewall of MP), 		wherein each of the conductive layers (34) comprises a gate electrode (34a, conductor of gate, Para [0067]) and an adhesive layer (34b, conductor for improving adhesion, Para [0056]) vertically between the gate electrode and at least one of the dielectric layers (34b is between 34a and 33) and 	wherein the adhesive layer is in direct contact with the gate electrode, the dielectric layer, and the at least one of the dielectric layers (34b is in direct contact with 34a, 35, and 33).	Kadota does not explicitly disclose a high dielectric constant (high-k) dielectric layer.
	However, Nishikawa discloses (Fig. 11A) a blocking dielectric layer (52, blocking dielectric, Para [0139]) may comprise a high-k dielectric layer (52 may be zirconium oxide which is defined as high-k in claim 24, Para [0139]).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the high-k zirconium oxide blocking layer of Nishikawa as it can improve programming and erasing characteristics (Nishikawa, Para [0139]).
	Claim 24, Kadota in view of Nishikawa discloses the 3D memory device of claim 23, wherein the high-k dielectric layer comprises zirconium oxide (Nishikawa discloses blocking layer 52 may be zirconium oxide, Para [0139]).	Claim 25, Kadota in view of Nishikawa discloses the 3D memory device of claim 24, wherein the high-k dielectric layer (high-k taught by Nishikawa) does not extend between the gate electrode and the at least one of the dielectric layers (35 of Kadota does not extend between 34a and 33).	Claim 28, Kadota in view of Nishikawa discloses the 3D memory device of claim 23.	Kadota discloses (Fig. 7) further comprising: a semiconductor plug (32, interconnects functions as source line of semiconductor material, under (BRI) considered a plug, Para [0054]) at a bottom of the channel structure (32 is a the bottom of MP relabeled HR2 in Fig. 7).	Claim 29, Kadota in view of Nishikawa discloses the 3D memory device of claim 23, wherein the high-k dielectric layer (high-k taught by Nishikawa) extends along a direction perpendicular to a contacting surface between the adhesive layer and the at least one of the dielectric layers (35 extends in a vertical direction which is perpendicular to contacting surface of 34b and 33).
	Claim 30, Kadota discloses (Fig. 6) a three-dimensional (3D) memory device, comprising: 	a memory stack (33/34, insulating layers/interconnect layers, Para [005]) comprising interleaved conductive layers (34 has conductor layers, Para [0056]) and dielectric layers (33); and 	a channel structure (MP, memory pillar, Para [0057]) extending vertically through the memory stack (MP extends vertically through 33/34)  and comprising:	a dielectric layer (35, block insulating film, Para [0058]) disposed continuously along a sidewall of the channel structure (35 is disposed continuously along a sidewall of MP); 	a memory film (36/37, charge storage layer/tunnel insulating film, Para [0058]) over the dielectric layer along the sidewall of the channel structure (36/37 is disposed over 35 along sidewall of MP); and	a semiconductor channel (38, semiconductor layer, Para [0057]) over the memory film along the sidewall of the channel structure (38 is disposed over 36 along sidewall of MP), 		wherein each of the conductive layers (34) comprises a gate electrode (34a, conductor of gate, Para [0067]) and an adhesive layer (34b, conductor for improving adhesion, Para [0056]) vertically between the gate electrode and at least one of the dielectric layers (34b is between 34a and 33) and the dielectric layer extends along a direction perpendicular to a contacting surface between the adhesive layer and the at least one of the dielectric layers (35 extends in a vertical direction which is perpendicular to contacting surface of 34b and 33) and		wherein the adhesive layer is in direct contact with the gate electrode, the dielectric layer, and the at least one of the dielectric layers (34b is in direct contact with 34a, 35, and 33).	Kadota does not explicitly disclose a high dielectric constant (high-k) dielectric layer.
	However, Nishikawa discloses (Fig. 11A) a blocking dielectric layer (52, blocking dielectric, Para [0139]) may comprise a high-k dielectric layer (52 may be zirconium oxide which is defined as high-k in claim 31, Para [0139]).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the high-k zirconium oxide blocking layer of Nishikawa as it can improve programming and erasing characteristics (Nishikawa, Para [0139]).	Claim 31, Kadota in view of Nishikawa discloses the 3D memory device of claim 30, wherein the high-k dielectric layer comprises zirconium oxide (Nishikawa discloses blocking layer 52 may be zirconium oxide, Para [0139]).
	Claim 33, Kadota in view of Nishikawa discloses the 3D memory device of claim 30, wherein the high-k dielectric layer (as taught by Nishikawa) does not extend between the gate electrode and the at least one of the dielectric layers (35 does not extend between 35a and 33).

Claims 6-7, 26-27, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kadota (US 2021/0066339) in view of Nishikawa (US 2020/0058672) in further view of Fukuzumi (US Pat. No. 9,397,109).
	Claim 6, Kadota in view of Nishikawa discloses the 3D memory device of claim 1.	Kadota discloses wherein the memory film (36/37) comprises a storage layer, and a tunneling layer (36 is a charge storage layer and 37 is a tunnel insulating film, Para [0057]).	Kadota in view of Nishikawa does not explicitly disclose the memory film comprises a blocking layer.	However, Fukuzumi discloses (Fig. 3) a memory film (30, memory film, Col. 4, lines: 13-30) comprises a blocking layer (35, block insulating film has a cap film 34 and block film 33, Col. 5, lines: 1-15) , a storage layer (32, charge storage film, Col. 4, lines: 13-30), and a tunneling layer (31, tunnel insulating film, Col. 4, lines: 13-30).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the memory film of Fukuzumi with the additional cap layer in the block insulating film as it provides suppression of back tunneling electrons (Fukuzumi, Col. 5, lines: 7-16).	Claim 7, Kadota in view of Nishikawa discloses the 3D memory device of claim 1.	Kadota in view of Nishikawa does not explicitly disclose wherein the memory stack comprises a lower memory deck and an upper memory deck; and the channel structure comprises a lower channel structure extending vertically through the lower memory deck, and an upper channel structure extending vertically through the upper memory deck.	Fukuzumi discloses (Figs. 2-3) wherein 	the memory stack (100 stacked body, Col. 2, lines: 27-32) comprises a lower memory deck (11, first stacked portion lower stacked body, Col. 2, lines: 46-48) and an upper memory deck (12, second stacked portion upper stacked body, Col. 2, lines: 57-60); and Atty. Dkt. No. 10018-01-0117-US- 23 - 	a channel structure (CL columns, Col. 3, lines: 34-37) comprises a lower channel structure extending vertically through the lower memory deck (portion of CL extending through 11 is considered lower channel), and an upper channel structure extending vertically through the upper memory deck (portion of CL extending through 12 is considered upper channel).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the dual layer memory stack with intermediate layer of Fukuzumi as it prevents yield reduction even in the case of axis misalignment (Fukuzumi, Col 6. Lines: 65-57, Col. 7, lines: 1-20).	Claim 26, Kadota in view of Nishikawa discloses the 3D memory device of claim 23.	Kadota discloses wherein the memory film (36/37) comprises a storage layer, and a tunneling layer (36 is a charge storage layer and 37 is a tunnel insulating film, Para [0057]).	Kadota in view of Nishikawa does not explicitly disclose the memory film comprises a blocking layer.	However, Fukuzumi discloses (Fig. 3) a memory film (30, memory film, Col. 4, lines: 13-30) comprises a blocking layer (35, block insulating film has a cap film 34 and block film 33, Col. 5, lines: 1-15) , a storage layer (32, charge storage film, Col. 4, lines: 13-30), and a tunneling layer (31, tunnel insulating film, Col. 4, lines: 13-30).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the memory film of Fukuzumi with the additional cap layer in the block insulating film as it provides suppression of back tunneling electrons (Fukuzumi, Col. 5, lines: 7-16).	Claim 27, Kadota in view of Nishikawa discloses the 3D memory device of claim 23.	Kadota in view of Nishikawa does not explicitly disclose wherein the memory stack comprises a lower memory deck and an upper memory deck; and the channel structure comprises a lower channel structure extending vertically through the lower memory deck, and an upper channel structure extending vertically through the upper memory deck.	Fukuzumi discloses (Figs. 2-3) wherein 	the memory stack (100 stacked body, Col. 2, lines: 27-32) comprises a lower memory deck (11, first stacked portion lower stacked body, Col. 2, lines: 46-48) and an upper memory deck (12, second stacked portion upper stacked body, Col. 2, lines: 57-60); and Atty. Dkt. No. 10018-01-0117-US- 23 - 	a channel structure (CL columns, Col. 3, lines: 34-37) comprises a lower channel structure extending vertically through the lower memory deck (portion of CL extending through 11 is considered lower channel), and an upper channel structure extending vertically through the upper memory deck (portion of CL extending through 12 is considered upper channel).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the dual layer memory stack with intermediate layer of Fukuzumi as it prevents yield reduction even in the case of axis misalignment (Fukuzumi, Col 6. Lines: 65-57, Col. 7, lines: 1-20).	Claim 34, Kadota in view of Nishikawa discloses the 3D memory device of claim 30.	Kadota discloses wherein the memory film (36/37) comprises a storage layer, and a tunneling layer (36 is a charge storage layer and 37 is a tunnel insulating film, Para [0057]).	Kadota in view of Nishikawa does not explicitly disclose the memory film comprises a blocking layer.	However, Fukuzumi discloses (Fig. 3) a memory film (30, memory film, Col. 4, lines: 13-30) comprises a blocking layer (35, block insulating film has a cap film 34 and block film 33, Col. 5, lines: 1-15) , a storage layer (32, charge storage film, Col. 4, lines: 13-30), and a tunneling layer (31, tunnel insulating film, Col. 4, lines: 13-30).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the memory film of Fukuzumi with the additional cap layer in the block insulating film as it provides suppression of back tunneling electrons (Fukuzumi, Col. 5, lines: 7-16).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227. The examiner can normally be reached Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.G.R/Examiner, Art Unit 2819                                                                                                                                                                                                        
/STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819